Citation Nr: 1416786	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  13-32 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent for chronic right hip strain.  

3.  Entitlement to an initial rating in excess of 10 percent for chronic left hip strain.  

4.  Entitlement to an initial rating in excess of 10 percent for right patellofemoral knee syndrome.  

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	David Russotto, Esq.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

Although the issue of TDIU has not been previously adjudicated, it has been raised by the Veteran's attorney in connection with the initial increased claims pending appeal.  See March 14, 2014, Statement from Veteran's Representative.  As such, the Board has jurisdiction to consider TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that every claim for a higher evaluation includes a claim for TDIU where the appellant contends that his or her service-connected disabilities prevent employment).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In his October 2013 Substantive Appeal, the Veteran indicated that he did not wish to testify at a Board hearing in support of the above-captioned claims.  However, the attorney representing the Veteran has since requested that he be afforded a videoconference hearing at his local RO.  See March 14, 2014, Statement from Veteran's Representative.  Therefore, a remand is required so that the requested hearing may be scheduled.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a videoconference Board hearing in connection with his appeal to be held at the RO in Columbia, South Carolina.  Place a copy of the notice scheduling the hearing in the claims file.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


